Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Das et al. (U.S. Patent Application Pub. 2013/0039182 A1) teaches a method comprising: receiving bandwidth request messages (paragraph [0080]: data requested to be transmitted by each of the ONUs) from bandwidth request devices (i.e. ONUs 256) through at least two access ports (FIG. 4, ports 202, 204, 206 and 208) of a convergence device (i.e. the OLT 200) in a communications network, wherein the bandwidth request messages comprise a first bandwidth request message received from a first bandwidth request device through a first access port of the convergence device, and the first bandwidth request message comprises bandwidth information (paragraph [0106]: bandwidth request in the REPORT message) requested by the first bandwidth request device for upstream transmission via the convergence device; allocating a first bandwidth to the first bandwidth request device based on the bandwidth information requested by the first bandwidth request device and a remaining bandwidth of an upstream egress port of the convergence device. However, Das et al. fails to teach that the remaining bandwidth is a difference between a limited bandwidth of the upstream egress port of the convergence device and a second bandwidth already allocated for upstream transmission before the first bandwidth request message is received.

Kim (U.S. Patent Application Pub. 2007/0133596 A1) teaches in FIG. 9 alternating sub-cycles for transmitting expedited forwarding (EF) traffic, assured forwarding (AF) traffic and 
best effort (BE) traffic. Kim fails to teach a remaining bandwidth of an upstream egress port of the convergence device, wherein the remaining bandwidth is a difference between a limited bandwidth of the upstream egress port of the convergence device and a second bandwidth already allocated for upstream transmission before the first bandwidth request message is received..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl29 December 2021




/SHI K LI/Primary Examiner, Art Unit 2637